                             1   DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                             2   KEVIN T. STRONG
                                 Nevada Bar No. 12107
                             3   PRINCE LAW GROUP
                                 10801 West Charleston Boulevard
                             4   Suite 560
                                 Las Vegas, NV 89135
                             5   P: (702) 534-7600
                                 F: (702) 534-7601
                             6   Email: eservice@thedplg.com
                                 Attorneys for Plaintiff
                             7   Joyce Sirianni
                             8                            UNITED STATES DISTRICT COURT
                             9                                   DISTRICT OF NEVADA
                            10
                                  JOYCE SIRIANNI,                               CASE NO.: 2:20-cv-00118-KJD-EJY
                            11
                                                   Plaintiff,                    STIPULATION AND [PROPOSED
                            12                                                  ORDER] FOR EXTENSION OF TIME
                                  vs.                                           TO FILE RESPONE TO OPPOSITION
                            13                                                     TO PLAINTIFF’S MOTION TO
                                                                                           REMAND
                            14    ALLIED        WORLD       INSURANCE
                                  COMPANY, a New York company;                             (First Request)
                            15    DEMETRIOS A. DALACAS, ESQ.,
                                  individually;     DEMETRIOS         A.
                            16
                                  DALACAS, ESQ., P.C., a Nevada
                            17    professional corporation; DOES I-X and
                                  ROE CORPORATIONS I-X, inclusive,
                            18
                                                  Defendants.
                            19

                            20

                            21          IT   IS    HEREBY        STIPULATED       AND    AGREED,    by   and   between
                            22   Plaintiff/Counterdefendant JOYCE SIRIANNI, through her counsel of record, Dennis
                            23   M.     Prince    and    Kevin    T.   Strong     of   PRINCE   LAW      GROUP,   and
                            24   Defendant/Counterclaimant ALLIED WORLD INSURANCE COMPANY, through its

                            25   counsel of record, Chad C. Butterfield of WILSON, ELSER, MOSKOWITZ, EDELMAN

                            26   & DICKER LLP, that the deadline for Plaintiff to file her Response to Defendant

                            27   ALLIED WORLD INSURANCE COMPANY’s Opposition to Plaintiff’s Motion to

                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                             1   Remand (ECF No. 17) shall be extended by seven (7) days, from March 27, 2020 to April
                             2   3, 2020. The Motion was filed on February 14, 2020. This proposed Stipulation and

                             3   Order is submitted in accordance with LR IA 6-1

                             4         Plaintiff respectfully requests this brief extension of time to file her response. The
                                 ongoing concerns related to the COVID-19 pandemic and restrictions imposed on social
                             5
                                 gathering have impacted the operations of the undersigned counsel’s office. Specifically,
                             6
                                 there were some unforeseen delays that resulted while Plaintiff’s counsel secured remote
                             7
                                 access for staff members to simultaneously work from home. Accordingly, the parties
                             8
                                 respectfully request this Court to approve the foregoing stipulation as their requested
                             9
                                 extension is not made in bad faith or to unnecessarily delay these proceedings.
                            10
                                 DATED this 27th day of March, 2020.             DATED this 27th day of March, 2020
                            11
                                 PRINCE LAW GROUP                                WILSON, ELSER, MOSKOWITZ,
                            12                                                   EDELMAN & DICKER LLP

                            13
                                 /s/ Dennis M. Prince                            /s/ Chad C. Butterfield
                            14
                                 DENNIS M. PRINCE                                CHAD C. BUTTERFIELD
                            15   Nevada Bar No. 5092                             Nevada Bar No. 10532
                                 KEVIN T. STRONG                                 300 South Fourth Street, 11th Floor
                            16   Nevada Bar No. 12107                            Las Vegas, Nevada 89101
                                 10801 W. Charleston Boulevard                   Attorneys for Defendant
                            17   Suite 560                                       Allied World Insurance Company
                                 Las Vegas, Nevada 89135
                            18   Attorneys for Plaintiff
                                 Joyce Sirianni
                            19
                                                                          ORDER
                            20         IT IS SO ORDERED.
                            21                    2nd day of ____________________,
                                       DATED this ____         April               2020.
                            22

                            23                                                   ____________________________________
                                                                                 UNITED STATES DISTRICT JUDGE
                            24

                            25

                            26

                            27

                            28                                               2


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
